Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Stuart Mayer (Reg. No. 35,277) on 8/22/2022.

The application has been amended as follows:

Please change claim 1 to: 
1. (Currently Amended) A method for controlling a user interface in a computer system, comprising:
a. displaying a media player in a user interface displayed on a display device, the media player for displaying a multi-scene item of video content;
b. displaying a peripheral information section in the user interface, the peripheral information section for displaying information about the multi-scene item of video content, wherein the peripheral information section is generated based on metadata associated with the multi-scene item of video content and a lookup table that includes a database listing actors and other metadata as indexed by a media signature, wherein the media signature is a media numeric or alphanumeric identifier stored within the metadata, and wherein the peripheral information section is configured to show specific information about a current scene of the multi-scene item of video content being played back in the media player, wherein the specific information is based on the metadata associated with the current scene of the multi-scene item of video content, and further determined based on user comments about the scene in a social networking service or media sharing site;
c. generating and displaying a social networking section in the user interface, including one or more social networking controls, the social networking section associated with a user profile, and wherein the social networking section is generated based on data about a plurality of users’ respective interests in the multi-scene item of video content, the plurality of users including users associated as friends with the user profile;
d. receiving a command to activate a selected one of the social networking controls; and
e. sending information about the multi-scene item of video content to one or more social networking services associated with the social networking section based on the received command to activate the selected one of the social networking controls;
f. wherein the displaying steps of displaying a media player, displaying a peripheral information section, and displaying a social networking section, are configured such that respective data sets corresponding to the displayed sections are accessed substantially simultaneously, are substantially simultaneously displayed, and further are updated substantially simultaneously, whereby the system enables access to three data sets in a controlled and efficient manner.

Please change claim 40 to:
40. (Currently Amended) A system for controlling a user interface in a computing environment, comprising: 
a. a display module for displaying a user interface on a display device, the user interface including: 
i. a media player for displaying a multi-scene item of video content; 
ii. a peripheral information section for displaying information about the multi-scene item of video content, wherein the peripheral information section is generated based on metadata associated with the multi-scene item of video content and a lookup table that includes a database listing actors and other metadata as indexed by a media signature, wherein the media signature is a media numeric or alphanumeric identifier stored within the metadata, and wherein the peripheral information section is configured to show specific information about a current scene of the multi-scene item of video content being played back in the media player, wherein the specific information is based on the metadata associated with the multi-scene item of video content and further determined based on user comments about the scene in a social networking service or media sharing site; and 
b. a social networking section including one or more social networking controls, the social networking section associated with a user profile, and wherein the social networking section is generated based on data about a plurality of users’ respective interests in the multi-scene item of video content, the plurality of users including users associated as friends with the user profile; and 
c. an expansion module for, upon reception of a command to display additional information pertaining to an activated element within the peripheral information section or the social networking section, causing the additional information pertaining to the activated element to be displayed within the other of the peripheral information section or the social networking section.

Please change claim 41 to:
41. (Currently Amended) A system for controlling a user interface in a computing environment, comprising: 
a. a display module for displaying a user interface on a display device, the user interface including: 
i. a media player for displaying a multi-scene item of video content;
ii. a peripheral information section for displaying information about the multi-scene item of video content, wherein the peripheral information section is generated based on metadata associated with the multi-scene item of video content and a lookup table that includes a database listing actors and other metadata as indexed by a media signature, wherein the media signature is a media numeric or alphanumeric identifier stored within the metadata, and wherein the peripheral information section is configured to show specific information about a current scene of the multi-scene item of video content being played back in the media player , wherein the specific information is based on the metadata associated with the multi-scene item of video content and further determined based on user comments about the scene in a social networking service or media sharing site; and
b. asocial networking section including one or more social networking controls, the social networking section associated with a user profile, and wherein the social networking section is generated based on data about a plurality of users’ respective interests in the multi-scene item of video content, the plurality of users including users associated as friends with the user profile; and
c. a social network interface module for, upon reception of a command from the social networking control to post an entry pertaining to the multi-scene item of video content to a social networking service, extracting metadata from the peripheral information section, the social network interface module configured to construct the post at least partially based on the extracted metadata.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	Regarding the independent claims 1, 40, and 41 the prior art discloses the peripheral information section is configured to show specific information is based on metadata or user comments or both about the scene in a social networking service or media sharing site. The present invention differs from the prior art of record in that the present invention also requires data displayed about a scene based on the claimed metadata, the comments, and a lookup table.
Therefore, the recited limitations, in the specific combination as recited in the independent claims 1, 40, and 41, defines patentability of the claims over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG H NGUYEN whose telephone number is (571)270-1300. The examiner can normally be reached M-F 9:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG H NGUYEN/Primary Examiner, Art Unit 2143